From a judgment in a proceeding under the Uniform Illegitimacy Act (chapter 295, Laws 1923) determining him to be the father of a child born to relator and requiring him to make certain payments for the support of said child, and from a denial of his application for a new trial, defendant has appealed to this court.
As conceded by appellant in his brief, the only substantial question presented is the sufficiency of the evidence. To recite *Page 417 
such evidence at length and discuss it in detail would not be helpful. We have studied the record with care, and we are not able to say that the evidence clearly preponderates against the findings of the learned trial judge. We believe the evidence is sufficient to support such findings, and it follows, therefore, that the judgment and order appealed from must be, and they are, affirmed.
All the Judges concur.